Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/3/2021 has been entered. Claims 53-87 are added.  Claims 1-51 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of claims 69 and 72 in the reply filed on 2/8/2022 is acknowledged.
Claims 68, 73, 81, and 85 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/2022.
Claims 52-67, 69-72, 74-80, 82-84, and 86-87 are allowable. Claims 68, 73, 81, and 85, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions a and b, as set forth in the Office action mailed on 11/15/2021, is hereby withdrawn and claims 68, 73, 81, and 85 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Response to Arguments
Applicant's argument, see page 8, filed on 11/3/2021, with respect to 103 rejection has been fully considered and is persuasive.  As the applicant argues, Kim in view of Chin and Kuhn does not teach or suggest "second cold-rolling the annealed steel sheet with a reduction rate CR% that satisfies the following equation A: 1216.472 - 0.98795 * UTSanneaed< (0.0008 * UTSannealed +1.0124)*CR%2 + (0.0371 * UTSannealed -29.583) * CR%" and "determining the UTSanneaed before the second cold-rolling" as recited in claim 52.  The 103 rejection is withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with William Gehris on 3/30/2022.
The application has been amended as follows:
Claim 55: the recited “the final rolling temperature is at least 850°C” is replaced with --the hot rolling has a final rolling temperature of at least 850°C--.
Claim 76: the recited “the final rolling temperature is at least 850°C” is replaced with --the hot rolling has a final rolling temperature of at least 850°C--.
Claim 70: the recited “a hot-dip coating step (G) is performed” is replaced with --a hot-dip coating step (F’) is performed--.
Claim 71: the recited “a hot-dip coating step (G) is performed” is replaced with --a hot-dip coating step (F’) is performed--.

Allowable Subject Matter
Claims 52-87 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 52 and 82 are directed to a method for producing a TWIP steel sheet comprising feeding a slab with recited composition, reheating and hot rolling, coiling, first cold-rolling, recrystallization annealing, second cold-rolling the annealed steel sheet with a reduction rate CR% that satisfies the following equation A: 1216.472 - 0.98795 * UTSanneaed< (0.0008 * UTSannealed +1.0124)*CR%2 + (0.0371 * UTSannealed -29.583) * CR%, and determining the UTSanneaed before the second cold-rolling, as recited in steps A through G.   There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Kim et al (KR20090070502A) in view of Chin et al (US20130295409 A1) and Kuhn et al (“Mechanical Testing for Metalworking Processes”, ASM Handbook, Volume 8: Mechanical Testing and Evaluation, 2000).  The previous office action has a 103 rejection based on the following ground.
The prior art teaches a methods for manufacturing high manganese steel sheet, comprising feeding a slab with substantially identical composition in claimed step A, reheating at 1050 ~ 1300 °C and hot rolling at 850 ~ 1000 °C, corresponding to the claimed step B, winding (coiling) at 700 °C or less, corresponding to the claimed step C, first cold rolling at a reduction ratio of 10 to 80%, corresponding to the claimed step D, recrystallization annealing at 700 °C or more, corresponding the claimed step E,  second cold rolling at a reduction ratio of 20-40, corresponding the claimed step F.
However, the prior art does not teach or suggest the claimed tensile strength after annealing UTSannealed in steps E and F, nor the claimed determining the UTSannealed before the second cold rolling in step G.  Kuhn discloses that tensile strength is a commonly known material parameter, and that cold rolling has a direct effect on steel workability [p.70, p.75].  However, Kuhn does not teach or suggest determining UTSannealed after annealing and before the second cold rolling. Chin discloses a cold rolled steel sheet [abstract]; wherein the tensile strength of said sheet is determined after hot rolling and before cold rolling [0055].  However, Chin does not teach or suggest determining UTSannealed after annealing and before the second cold rolling.
In addition, as the applicant argues, Trial 1 at [0059 spec.] of the present specification shows that a second cold-rolling with a "reduction rate of 1-50%" does not always satisfy the instantly claimed equation A.  Thus, the claimed equation A is not prima facie obvious over the prior art.
When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.  Therefore, claims 52 and 82 are allowed.
Claims 53-81 and 83-87 are dependent on claims 52 or 82 with further limitations, and thus are allowed also.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 52-87 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                   


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762